Order entered March 3, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01215-CV

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                               V.

                            PATRICK DAUGHERTY, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-04005

                                           ORDER
       Before the Court is a February 24, 2015, joint motion to reorder briefing schedule. Prior

to this motion, Highland Capital Management appealed the trial court’s overruling of its

challenge to Daugherty’s supersedeas bond. In the meantime, Daugherty and Highland

Employee Retention Assets LLC filed notices of appeal challenging a final judgment in the same

cause below. Before this Court ruled on the challenge, we consolidated the two appeals.

       On the Court’s own motion, we DIRECT the Clerk of the Court to re-align the parties as

follows:

       Patrick Daugherty as Appellant/Cross-Appellee
       Highland Employee Retention Assets LLC as Appellant/Cross-Appellee
       Highland Capital Management, L.P. as Appellee/Cross-Appellant
       Sierra Verde, LLC as Appellee
       Patrick Boyce as Appellee
        William L. Britain as Appellee
        James Dondero as Appellee

        We GRANT the parties’ motion regarding the briefing deadlines and ORDER the parties

file their briefs as follows:


    •   Appellants Daugherty and Highland Employee Retention Assets LLC’s appellant briefs
        are due no later than March 30, 2015.

    •   Daugherty’s brief in response to Highland Employee Retention Assets LLC’s brief is due
        no later than April 29, 2015.

    •   Highland Capital Management, L.P.’s (and all other appellees as to Daugherty, if
        applicable) brief in response to Daugherty’s brief; and Highland Capital Management,
        L.P.’s opening brief as cross-appellant are due no later than April 29, 2015.

    •   Daugherty’s combined reply brief and appellee’s response to Highland Capital’s opening
        brief is due no later than May 29, 2015.

    •   Highland Employee Retention Assets LLC’s reply brief is due no later than May 29,
        2015.

    •   Highland Capital Management, L.P.’s reply brief to Daugherty’s response is due no later
        than June 18, 2015.



                                                   /s/    CRAIG STODDART
                                                          JUSTICE




                                               2